                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Melinda Richmond,                                 )          C/A No. 0:19-2689-BHH-PJG
                                                  )
                               Petitioner,        )
                                                  )
       v.                                         )                     ORDER
                                                  )
Patricia Yeldell,                                 )
                                                  )
                               Respondent.        )
                                                  )

       The petitioner has filed this action, pro se, seeking a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The respondent filed a motion for summary judgment on December 23, 2019,

pursuant to the Federal Rules of Civil Procedure. (ECF No. 16.) As the petitioner is proceeding

pro se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

on December 26, 2019, advising the petitioner of the importance of a motion for summary

judgment and of the need for her to file an adequate response. (ECF No. 17.) The petitioner was

specifically advised that if she failed to respond adequately, the respondent’s motion may be

granted, thereby ending her case.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the petitioner has failed to respond to the motion. As such, it appears to the court that she

does not oppose the motion and wishes to abandon this action.

       Based on the foregoing, it is

       ORDERED that the petitioner shall advise the court as to whether she wishes to continue

with this case and to file a response to the respondent’s motion for summary judgment within

fourteen (14) days from the date of this order. The petitioner is further advised that if she fails to




                                             Page 1 of 2
respond, this action will be recommended for dismissal with prejudice for failure to

prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



                                            __________________________________________
February 3, 2020                            Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE




                                          Page 2 of 2
